159 F.2d 795 (1947)
FODERA
v.
BOOTH AMERICAN SHIPPING CORPORATION et al.
No. 162, Docket 20457.
Circuit Court of Appeals, Second Circuit.
February 3, 1947.
*796 *797 Samuel Spevack, of Brooklyn, N. Y. (Harry Teichner and Emanuel Spanier, both of Brooklyn, N. Y., of counsel) for libellant.
Kirlin, Campbell, Hickox & Keating, of New York City (Raymond Parmer and Vernon Sims Jones, both of New York City, of counsel) for respondent-appellant.
Before AUGUSTUS N. HAND, CHASE, and FRANK, Circuit Judges.
FRANK, Circuit Judge.
We have here another instance of an attempt on appeal to have us, as to the facts, retry a case which has been tried on oral evidence in the court below. Perhaps some day soon the admiralty bar will become convinced that such attempts are fruitless.
There is ample evidence to support the trial judge's findings, including the finding that "safe practice required that the pipe be enclosed in a wooden box, both for the protection of the pipe and of those who were in its vicinity." Accordingly, his legal conclusions are correct. Seas Shipping Co., Inc., v. Sieracki, April 22, 1946, 66 S. Ct. 872. We are not persuaded that, on the evidence, the award to libellant should be increased.
Affirmed.